department of the treasury internal_revenue_service washington d c dkc app terial tax_exempt_and_government_entities_division uic xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxkxkx legend taxpayer a taxpayer b ira u ira v ira w ira x company m sum n sum o dear week kkk kek kik kek kee kek week kk u o w t u u o m w d o h u o t this is in response to your letter dated as supplemented by correspondence dated and submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations support your ruling_request taxpayer a maintained ira u an individual_retirement_account described in code sec_408 with company m during calendar_year taxpayer a converted ira u to a roth_ira ira v also with company m at the time of the conversion the fair_market_value of ira u was sum n taxpayer b taxpayer a’s spouse maintained ira w an individual_retirement_account described in code sec_408 with company m during calendar_year taxpayer b converted ira w to a roth_ira ira x also with company m time of the conversion the fair_market_value of ira w was sum o at the taxpayer a and his spouse taxpayer b timely filed a joint federal_income_tax return with respect to the calendar_year taxpayers a and b’s adjusted_gross_income for exceeded the limit prescribed in sec_408a of the internal xxxxxxxxxx page -2- revenue code at the time they filed their federal_income_tax return taxpayers a and b were not aware of the income limitations found at code sec_408a at the time of filing the tax_return it was not apparent that taxpayer a and taxpayer b would exceed their modified_adjusted_gross_income because the follow-up information relating to the identifying cost_basis for certain stock transactions did not become available until close to the filing deadline for filing their federal_income_tax return in date taxpayer a and taxpayer b realized that they were ineligible to convert traditional_ira u to roth_ira v and traditional_ira w to roth_ira x the discrepancy was brought to their authorized representative's attention this request for relief was filed prior to the service’s discovering that taxpayer a and taxpayer b were not eligible to convert iras u and w to roth iras v and x additionally taxpayers a and b were unaware of the time limits found in announcements and for recharacterizing an amount that had been converted from a traditional_ira to a roth_ira based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed sixty days from the date of this ruling letter to recharacterize their roth iras ira v and ira x respectively to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of code and sec_1_408a-5 of the federal_income_tax regulations ‘i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income as modified within the meaning of subparagraph c c in excess of xxxxxxxxkx page - - dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election xkxkxkkkkkk page -4 - 2008u9030 sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statue of limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1999_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement 1999_44_irb_555 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayer a and taxpayer b were not eligible to convert traditional_ira u and ira w into roth_ira v and roth_ira x since taxpayer a's and taxpayer b's combined modified_adjusted_gross_income for exceeded dollar_figure taxpayer a and taxpayer b timely filed their joint federal_income_tax return as a result they were eligible for relief under either announcement or announcement however they missed the deadlines found in said announcements taxpayer a and taxpayer b were unaware that they were ineligible for the roth_ira conversions until the year therefore it is necessary to determine whether the taxpayers are eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a and taxpayer b were ineligible for the roth_ira_conversion taxpayer a and taxpayer b did not discover the disqualification until date upon realizing the mistake taxpayer a and taxpayer b brought the discrepancy to their authorized representative's attention taxpayer a and taxpayer b made their request for relief to the service before the service discovered taxpayer a's and taxpayer b’s ineligibility to convert ira u to roth_ira v and ira w to roth_ira x with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize roth_ira v and roth_ira x back to traditional iras specifically the service has concluded that you have met the requirements of clauses i and iii of sec_301_9100-3 of the regulations therefore taxpayer a and taxpayer b are granted an extension of sixty days from the date of the issuance of this letter_ruling to recharacterize roth_ira v and roth_ira x back to traditional iras this letter assumes that the above iras qualify under sec_408 of the code at all relevant times xxxxxxxxxx page - - no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions concerning this ruling please contact at sincerely yours igned jotce b floyd joyce e floyd manager employee_plans technical group tax exempt and governmental entities division enclosures deleted copy of ruling letter notice of intention to disclose
